DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on  11 January 2022  is acknowledged.
Claims 10-25  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7297663 (Kilchrist) in view of US Patent 6016879 (Burts), which are listed in Applicant’s  information disclosure statement, as evidenced by US20160311002A1(Franssen).
Regarding claims 1-5 and 7, Kilchrist teaches a method for reducing lost circulation in a subterranean formation comprises  pumping into the formation an aqueous  weighted slurry (col.1, line 10-15, col.4, line 3-5 and col.5,line 50-65), wherein the slurry comprises water (col.4, line 5-7), a composition comprising  diatomaceous earth and  micronized cellulose fiber (col. 2, line 25-30 and  55-60 and col.3, line 9-10), wherein the slurry can be incorporated into a drilling fluid (col.6, line 25-28).
Kilchrist further teaches that the composition may comprise other finely ground plant materials or parts thereof (col.3, line 15-18). 
Kilchrist does not teach a fibrous material comprising date tree rachis fibers in the composition.
Burts teaches that comminuted plant materials including various tree portions can be included in a lost circulation composition (col. 7, line 5-25).
At the time of the invention it would have been obvious for a person of ordinary skill in the art to include the  comminuted tree materials of Burts in the method  and composition  of  Kilchrist since it has been held that it is prima facie obviousness to combine two components each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the same purpose, in the instant case, a lost circulation material. See MPEP 2144.06(1), In re Kerkhoven, 626 F2d 846, 850, 205 USPQ1069,1072 (CCPA 1980), In re Crockett, 279 F2d 274,126 USPQ 186 (CCPA 1960) and Ex parte Quadranti, 25 USPQ2d 1071 (Bd Pat App & Inter 1992).
Neither Kilchrist nor Burts teaches the date tree rachis fibers or its amount..
prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, a tree fiber of a well-known fruit tree. See MPEP 2144.06(11) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197,125 USPQ 416 (CCPA 1960) and Ryco, Inc vAg-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
As for the amounts of date tree rachis fibers required by the claims, a person of ordinary skill in the art would have been motivated to adjust the amount in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
Regarding claim 6, Kilchrist exemplifies mixing 34 pounds of the  composition with 0.51 barrel water (Table A), wherein the diatomaceous earth is present in an amount of about 24 to 35%  of the  composition (col. 2, line 65-68), thus diatomaceous earth is present in an amount of about 16 pounds per barrel water to 23 pounds per barrel, calculated by the examiner (i.e., 34/0.51 X24% to 34/0.51X35%), which meets the claimed amount . 
Regarding claim 8, Kilchrist  further teaches the water content of the slurry can be decreased  by applying pressure (claim 13 and Examples 1). As to  the dehydration time under pressure differential of claim 8, since Kilchrist and Burts teach the same composition as claimed, absent evidence to the contrary, one of ordinary skill in the art would expect that  the property of the Kilchrist and Burts composition would inherently be the same as claimed. If there is any difference between the product of Kilchrist and Burts and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 9, it is well  known that naturally occurring diatomaceous earth typically has a particle size in the 10 to 200 micron range as evidenced by Franssen([0069]), which overlap the claimed range. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include diatomaceous earth of  the instantly claimed size range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766